DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on January 5, 2021.  As directed by the amendment: claims 1 and 12 have been amended.  Thus, claims 1-16 and 18-20 are presently pending in this application.

	Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive. 
Applicant argues on pg. 7 of the Remarks that “two tabs 53 are coupled to the body of the cover 5, not the body of the proximal connector 2. As can be seen the cover 5 is a separate element which is "placed on the proximal connector 2," and "then secured to the proximal connector 2." Accordingly, the two tabs cannot be said to be unitarily formed with and pivotably coupled to the body of the proximal connector 2”.  
	The Examiner further notes that Applicant appears to be trying to claim that the arm(s) are monolithic with the body or that the arms and the body are a single piece.  The Examiner notes that such a clarifying amendment would raise 112(a) new matter issues with claims 8, 9, 12-16, and 18-20.  These claims are directed toward at least one protrusion which mates with a recess.  This configuration is disclosed in paragraphs 27 and 28 of the Specification which detail that the body is inserted between the first/second arms so that the protrusion engages the recess to couple the body with the arms.  Based on this disclosure, it is evident that the body and the arms are separate elements and not monolithic with each other.
	Applicant’s attention is further directed towards the Conclusion of the office action which cites pertinent prior art which teaches a configuration of arms which are monolithic with a body of a connector.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites that the arm is pivotably coupled to the body.  This limitation is already included in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 4673400) in view of Guyomarc (FR 2931363).
	Regarding claim 1, Martin discloses a medical connector (10 in fig. 1) comprising: a body (body of connector 10 in fig. 1) having an inlet port (28 in fig. 1), defining a proximal-most end (see below), an outlet port defining a distal- most end (see below; the outlet port is the distal-most end of the body), a cavity that extends from the outlet port toward the inlet port (see below), a luer taper that extends into the cavity toward the outlet port (18 in fig. 1; 3:35-46 discloses the surface being tapered), a fluid path from the inlet port through the luer taper to the outlet port (30 in fig. 1); a seal coupled to a circumferential edge of the outlet port (34 in fig. 1 is coupled to the top edge) and extending laterally inward from the circumferential edge of the outlet port toward the luer taper to at least partially enclose the cavity (fig. 1). 

    PNG
    media_image1.png
    415
    703
    media_image1.png
    Greyscale

	However, Martin does not teach or disclose an arm unitarily formed and pivotably coupled to the body and configured to engage against a reciprocal connector to resist movement of the reciprocal connector relative to the body.
	Guyomarc teaches a similar connector comprising a body (2 in fig. 2) and having an arm unitarily formed (the arms and body couple together to form a “unit”; see response to arguments) pivotably coupled to the body (53 in fig. 2; arm 53 is coupled to the body 2 through via cylindrical portion 54 and is pivotable relative to the body via the fulcrum shown below) configured to engage against a reciprocal connector to resist movement of the reciprocal connector relative to the body (fig. 5).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connector of Martin to include the arm of Guyomarc for the purpose of firmly holding the connector of Martin against a reciprocal connector, as taught by Guyomarc (pg. 4, paragraph 2).

    PNG
    media_image2.png
    194
    524
    media_image2.png
    Greyscale

	Regarding claim 2, in the modified connector of Martin, Guyomarc discloses the arm comprises a latch member extending from the arm toward the body (see below).

    PNG
    media_image3.png
    287
    356
    media_image3.png
    Greyscale

	Regarding claim 3, in the modified connector of Martin, Guyomarc discloses the latch member comprises a ramp surface (see below), an engagement surface extending transversely to the ramp surface (see below), and an apex area that transitions between the ramp surface and the engagement surface (see below).

    PNG
    media_image4.png
    448
    529
    media_image4.png
    Greyscale


	Regarding claim 4, in the modified connector of Martin, Guyomarc discloses the arm comprises a first end (52 in fig. 2) and an opposing second end (51 in fig. 2), and wherein, when the first end of the arm moves away from the body, the second end of the arm is urged toward the body (the two ends move in the opposite direction from each other due to the position of the fulcrum shown below).

    PNG
    media_image2.png
    194
    524
    media_image2.png
    Greyscale

	Regarding claim 5, in the modified connector of Martin, Martin discloses the seal comprises at least one flap extending from the circumferential edge of the outlet port (fragmentary portion 42 in fig. 3; 4:62-67).
	Regarding claim 6, in the modified connector of Martin, Martin discloses a length of the flap from the circumferential edge of the outlet port is less than the distance between the circumferential edge of the outlet port and the luer taper (fig. 3 shows the flap 42 completely clear of the tapered member 18), such that the flap is free from the luer taper when the flap is displaced into the body (fig. 3).
	Regarding claim 7, in the modified connector of Martin, Guyomarc discloses the arm is pivotably coupled to the body (pivotably coupled through fulcrum shown above).
	Regarding claim 8, in the modified connector of Martin, Guyomarc discloses that between the inlet port and the outlet port, at least one of an outer surface of the body and an inner surface of the arm comprises at least one protrusion that mates with a recess in the other of the outer surface of the body and the inner surface of the arm 
Regarding claim 9, in the modified connector of Martin, Guyomarc discloses an extension is coupled to the arm between a first end of the arm and the protrusion such that when the extension is urged toward the body, the first end is urged away from the body (see below).

    PNG
    media_image5.png
    561
    524
    media_image5.png
    Greyscale

	Regarding claim 10, in the modified connector of Martin, Guyomarc discloses a second arm is pivotably coupled to the body (fig. 2 shows two arms), the second arm having a first end (51 in fig. 2) and an opposing second end (52 in fig. 2).
Regarding claim 11, in the modified connector of Martin, Guyomarc discloses a bridge (hook 51 in fig. 2) having a guide portion extending toward the distal-most end (see below; the guide portion extends downwardly towards the outlet), the guide portion comprising a ramp surface extending toward the outlet port (see below; the guide portion is the surface which extends to the outlet port.

    PNG
    media_image6.png
    293
    277
    media_image6.png
    Greyscale

	Regarding claim 12, Martin discloses a medical connector (10 in fig. 1) comprising: a body (body of connector 10 in fig. 1) having an inlet port (see below), an outlet port (see below), a cavity that extends from the outlet port toward the inlet port (see below), a luer taper that extends into the cavity (18 in fig. 1; 3:35-46 discloses the surface being tapered), a fluid path from the inlet port through the luer taper to the outlet port (30 in fig. 1). 
	However, Martin does not teach or disclose a protrusion that extends from an outer surface of the body; and a first arm and a second arm, unitarily formed and pivotably coupled to the body and a bridge therebetween, the bridge comprising a slot configured to receive the protrusion within the slot.

Regarding claim 13, in the modified connector of Martin, Martin discloses a seal coupled to the body at the outlet port (34 in fig. 1), wherein the seal extends from the outlet port toward the luer taper (fig. 1 shows that the seal extends laterally toward the luer taper).
	Regarding claim 14, in the modified connector of Martin, Martin discloses the seal comprises at least one flap extending from the outlet port (fragmentary portion 42 in fig. 3; 4:62-67), the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper (fig. 
	Regarding claim 15, in the modified connector of Martin, Guyomarc discloses any of the first and second arms comprise a latch member extending from the respective arm toward the body (see below).

    PNG
    media_image3.png
    287
    356
    media_image3.png
    Greyscale

	
Regarding claim 16, in the modified connector of Martin, Guyomarc discloses the latch member comprises a ramp surface (see below), an engagement surface extending transversely to the ramp surface (see below), and an apex area that transitions between the ramp surface and the engagement surface (see below).

    PNG
    media_image4.png
    448
    529
    media_image4.png
    Greyscale

	

	Regarding claim 18, in the modified connector of Martin, Guyomarc discloses a first extension is coupled to the first arm (see below), between a first end of the first arm and the protrusion such that when the first extension is urged toward the body, the first end is urged away from the body (see below).

    PNG
    media_image5.png
    561
    524
    media_image5.png
    Greyscale

	Regarding claim 19, in the modified connector of Martin, Guyomarc discloses a second extension is coupled to the second arm (see above, each arm has an extension), between a first end of the second arm and the protrusion such that when the second extension is urged toward the body, the first end is urged away from the body (see above).
	Regarding claim 20, in the modified connector of Martin, Guyomarc discloses the first and second arms are configured to engage against a reciprocal connector (6 in fig. 2) to resist movement of the reciprocal connector relative to the body (fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13, 15, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,987,479. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements of claims 1-13, 15, and 20 of the instant application are found in the issued parent claims.  For example, claims 1 and 12 of the instant application can be found in claims 1 and 19, respectively, of the issued patent.  The difference between the claims of the instant application and the claims of the issued patent lie in the fact that the issued patent claims include more elements and is thus more specific.  Thus the invention of claims 1 and 19 of the issued patent is in effect a “species” of the “generic” inventions of claims 1 and 12 of the instant application. It has been held that the generic invention is anticipated by the species.  See In re Goodman. 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-13, 15, and 20 of the instant application is anticipated by claims 1-21 of the issued patent, it is not patentably distinct from claims 1-13, 15, and 20 of the issued patent.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,479 in view of Martin. 
Here, claim 19 of US Patent No. 9.987,479 recites a medical connector having a seal extending across the outlet port.  The connector of claim 19 differs from claim 14 herein in that it fails to explicitly recite the seal comprises at least one flap extending from the outlet port, the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper, such that the flap is free from the luer taper when the flap is displaced into the body.
As discussed above, Martin teaches a seal (34 in fig. 1) coupled to the outlet port (fig. 1).  Martin further teaches the seal comprises at least one flap extending from the outlet port (fragmentary piece 42 that is generate upon a reciprocal connector being inserted in fig. 3), the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper, such that the flap is free from the luer taper when the flap is displaced into the body (fig. 3 shows the flap is completely free from the luer taper 18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the seal of the issued patent so that the seal comprises at least one flap extending from the outlet port, the flap having a length between the outlet port toward the luer taper, wherein the length is less than a distance between the outlet port and the luer taper, such that the flap is free from the luer taper when the flap is displaced into the body, as taught by Martin, so that the seal does not interfere with the connection of the reciprocal connector and the luer taper.
Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,987,479 in view of Guyomarc. 
Claim 19 of US Patent No. 9.987,479 recites a medical connector having first and second arms having a latch member.  The connector of claim 19 differs from claims 16-19 herein in that it fails to explicitly recite the latch member comprises a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface; a first extension is coupled to the first arm, between a first end of the first arm and the protrusion such that when the first extension is urged toward the body, the first end is urged away from the body; a second extension is coupled to the second arm, between a first end of the second arm and the protrusion such that when the second extension is urged toward the body, the first end is urged away from the body.
As discussed above, Guyomarc teaches a similar connector (2 in fig. 2) having a first and second arm (fig. 2 shows two arms 5) each having a latch (see below) and each pivotably coupled to the connector body (pivotably coupled through fulcrum shown below).  Guyomarc further teaches that the latch comprises a ramp surface, an engagement surface extending transversely to the ramp surface, and an apex area that transitions between the ramp surface and the engagement surface (see below).  Guyomarc also teaches that the a first extension is coupled to the first arm and a second extension is coupled to the second arm (see below), between a first end of the first arm and the protrusion such that when the first extension is urged toward the body, the first end is urged away from the body (the extension and the first end move in .

    PNG
    media_image7.png
    632
    468
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    448
    529
    media_image8.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lopez (US 5330450) discloses a connector (70 in fig. 5) having a body (72 in fig. 5) and first and second arms (74 in fig. 5) which are shown to be monolithic with the body of the connector (fig. 5; 9:39-41) and pivotably coupled to the body (coupled through hinges 75 in fig. 5).  The Examiner indicates that it would have been obvious to one of ordinary skill in the art to have modified the body of Martin to have the first and second arms, as taught by Lopez, for the purpose of providing an easy mechanism for securing two mating connectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783       
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783